Citation Nr: 0401795	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-06 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to increased initial ratings for the service-
connected post-traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1967 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the RO 
that granted service connection and assigned a 10 percent 
rating for PTSD, effective on June 11, 2002.  

In May 2003, the veteran elected to participate in an 
informal hearing at the RO rather than testify at a formal 
hearing.  

By June 2003 rating decision, the RO assigned an increased 
rating of 30 percent for the service-connected PTSD, 
effective on May 17, 2003.  Although each increase represents 
a grant of benefits, a decision awarding a higher rating, but 
less that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this matter continues before the Board.

The Board notes that the effective date for the grant of 
service connection was amended to be June 11, 2001 by June 
2003 rating decision.  



FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.  

2.  Between June 11, 2001 and May 17, 2003, the service-
connected PTSD is manifested by no more than occupational and 
social impairment due to mild or transient symptoms which 
decreased work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

3.  Beginning on May 17, 2003, the service-connected PTSD is 
shown to have been manifested by a disability picture that 
more nearly approximated that of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  



CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2003).  

2.  Prior to May 17, 2003, the criteria for the assignment of 
a rating in excess of 10 percent for the service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.7, 4. 130 including Diagnostic Code 9411 
(2003).   

3.  Beginning on May 17, 2003, the criteria for the 
assignment of a rating of 50 percent, but no higher, for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.7, 4.130 including Diagnostic 
Code 9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issue of an increased rating for PTSD.  

The record in this case, moreover, includes two comprehensive 
VA psychiatric examination reports.  As the record shows that 
the veteran has been afforded VA examinations in connection 
with his claim, the requirements of 38 C.F.R. § 3.159(c)(4) 
(2003) have been met.  Thus, the Board believes that all 
relevant evidence which is available has been obtained.  

The veteran, moreover, has been accorded ample opportunity to 
provide evidence and argument, including presenting his views 
at an informal hearing at the RO.  

Further, by June 2001 and January 2002 letters and by June 
2003 Statement of the Case, he has been notified of the 
evidence needed to establish the benefit sought, and via the 
January 2002 letter, he has been advised regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background 

The veteran's DD Form 214 reflects service in the Republic of 
Vietnam along with numerous awards and decorations.  During 
service, the veteran was a parachutist.  

On August 1973 report of medical history, the veteran denied 
depression or other symptoms of a psychiatric nature.  On the 
corresponding separation medical examination report, the 
examiner noted no psychiatric abnormalities.  

In June 2001, the veteran filed a claim of service connection 
for PTSD.  By October 2001 rating decision, the RO denied 
service connection for that disability.  

On April 2002 VA psychiatric examination, the veteran 
reported insomnia, war-related nightmares, intrusive daytime 
thoughts of war, loss of appetite with ensuing weight loss, 
and erratic moods.  He also reported nonspecific suicidal 
ideation.  He denied homicidal ideation and auditory 
hallucinations.  He indicated that he was not receiving 
counseling or psychiatric treatment and was not taking 
psychotropic medication.  He stated that he had been married 
for 36 years, had children, and that he was employed.  

On objective examination, the examiner noted normal speech 
patterns as well as orientation to person, place, and time.  
The examiner diagnosed chronic PTSD and assigned a GAF score 
of 75.  

The examiner commented that the veteran was managing his 
PTSD-related symptoms fairly well and placed the veteran's 
PTSD in the "mild to none" range.  The examiner noted 
cognitive deficits that he attributed to the veteran's heart 
bypass surgery.  

By July 2002 rating decision, the RO granted service 
connection for PTSD and assigned an evaluation of 10 percent.  

In a September 2002 written statement, the veteran indicated 
that he suffered from "fearful reactions" to sudden, 
surprising sounds and noises, constant fear of violent death, 
memory loss, frequent anxiety, sleeplessness, and awakening 
from frightening dreams.  

At a May 2003 informal hearing conference, the veteran 
indicated that his PTSD symptomatology had worsened 
significantly since the April 2002 VA psychiatric 
examination.  He said, however, that he was not receiving 
treatment for his PTSD but that he wished to pursue treatment 
at a VA medical facility.  

On May 2003 VA PTSD examination, the veteran complained of 
insomnia and disturbed sleep.  He stated that he suffered 
from nightmares almost daily and indicated that the frequency 
of unpleasant dreams increased since the invasion of Iraq.  
Since the invasion, moreover, he indicated that he suffered 
from intrusive thoughts of combat.  

The veteran reported hypervigilance and paranoia and stated 
that his desire to isolate himself had increased.  He was 
frequently depressed, anxious, and irritable.  He complained 
of an exaggerated startle response and hypervigilance.  He 
felt estranged from others and was not trusting.  Finally, he 
reported flashbacks of blood and death three to four times a 
week that were triggered by anything war related.  He avoided 
weapons, rice, and discussing his experiences.  

The examiner indicated that the veteran was not seeking 
psychiatric treatment nor was he taking psychotropic 
medication and noted that the veteran drank heavily and 
suffered from alcohol-related problems such as blackouts and 
difficult social interaction.  

The examiner also noted that the veteran was employed in a 
full-time managerial position and had been so employed for 
approximately 13 years.  The veteran was married to the same 
spouse since 1967 and was the father of three adult children.  
He made efforts to remain physically active and played golf 
alone or with another individual and had a few friends.  

The veteran's speech was normal; his affect was appropriate, 
and his eye contact was good.  His thought process was 
logical and goal-directed without evidence of hallucinations.  
The veteran did report, however, some paranoid ideation with 
respect to his job and marriage.  He demonstrated a capacity 
for abstract reasoning.  The veteran denied suicidal and 
homicidal ideation.  

The examiner diagnosed chronic PTSD and alcohol dependence 
and assigned a GAF score of 58.  The examiner noted that the 
veteran's PTSD symptoms to include depression and anxiety had 
worsened since the start of the war in Iraq and his 
flashbacks had become increasingly frequent.  The veteran's 
general level of PTSD-related disability was in the 
"definite to considerable" range.  

By June 2003 rating decision, the RO granted an effective 
date of June 11, 2001 for the grant of service connection for 
PTSD and assigned a 30 percent evaluation effective on May 
17, 2003.  


Law and Regulations 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  Separate rating codes identify the 
various disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

PTSD is rated, as follows:  100 percent: Total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions of hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30 percent: Occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Code 9411 (2003).  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

A GAF of 71 to 80 indicates that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  See Id.

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365. 


Analysis

Because the veteran is appealing an initial evaluation, he is 
entitled to consideration of a staged rating.  See Fenderson, 
supra.  

The Board is of the opinion that an evaluation in excess of 
10 percent is not warranted between June 11, 2001 and May 17, 
2003, the date upon which the 30 percent evaluation became 
effective.  

The only probative evidence pertinent to that period is the 
April 2002 VA psychiatric examination report which reflects 
mild disability symptoms and a GAF score of 75, which is 
indicative of transient and/or mild impairment.  See 
Carpenter, supra.  

A 30 percent evaluation entails an occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic, chronic sleep 
impairment, and/or mild memory loss.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

During this period, the veteran worked full-time and aside 
from sleeplessness, he reported no other relevant 
symptomatology.  The veteran's PTSD symptomatology during 
this period, therefore, does not rise to the level necessary 
for an evaluation in excess of 10 percent.  The Board notes 
that cognitive deficits were noted on examiner but were 
attributed to heart bypass surgery.  

However, starting on May 17, 2003, a 50 percent evaluation 
for PTSD is shown to be warranted.  See Id.  Beginning then, 
the veteran's PTSD symptomatology was shown to have worsened 
significantly largely in response to the war in Iraq.  He was 
suffering from hypervigilance, nightmares, intrusive thoughts 
of war, anxiety, depression irritability, isolation, and some 
paranoid ideation.  

The May 2003 VA examination report reflected a GAF score of 
58, indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  See Carpenter, 
supra.  The examiner described the veteran's PTSD as 
"definite to considerable."  The veteran's symptoms, GAF 
score, and the examiner's characterization of the extent of 
the veteran's PTSD, therefore, are shown to more nearly 
approximate the criteria for the assignment of a 50 percent 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation for the veteran's PTSD, however, is 
not warranted.  A 70 percent evaluation would entail symptoms 
such as significant social impairment with deficiencies in 
most areas such as work, family relationships, judgment, 
and/or thinking as well as such symptoms as suicidal 
ideation, impaired thought, obsessive rituals, illogical 
speech, continuous panic, and the like.  Id.  

A review of the record reflects that the severity of the 
veteran's PTSD does not rise to the level necessary for a 70 
percent evaluation.  He works full-time, and appears to have 
held the same supervisory position fore many years.  He has 
been married for several decades and has not reported 
troubled family relationships.  

Moreover, his thought processes, speech, and judgment were 
found to be intact.  The veteran, moreover, has managed to 
remain functional and fully employed despite the absence of 
psychiatric treatment or psychotropic medication.  The 
veteran, presumably, would have sought treatment had his 
PTSD-related symptomatology risen to the level necessary for 
a 70 percent evaluation.  

In any event, a careful review of the evidence indicates that 
a 70 percent evaluation or higher is not warranted.  Id.  The 
Board reminds the veteran that VA disability compensation is 
intended to compensate disabled veterans for average 
impairment in earning capacity.  38 C.F.R. § 4.1.  Due to the 
fact that no periods of unemployment have been noted, the 
Board concludes that the veteran's earning capacity is not 
impaired to a degree that would warrant a 70 percent 
evaluation.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing by the veteran that the service-connected disorder 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  

In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  



ORDER

An initial rating in excess of 10 percent for the period 
prior to May 17, 2003 for the service-connected PTSD is 
denied.  

An increased rating of 50 percent for the service-connected 
PTSD effective on May 17, 2003 is granted, subject to the 
regulations applicable to the payment of VA monetary awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



